382 U.S. 106 (1965)
ALABAMA HIGHWAY EXPRESS, INC., ET AL.
v.
UNITED STATES ET AL.
No. 447.
Supreme Court of United States.
Decided November 15, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ALABAMA.
James W. Wrape and Robert E. Joyner for appellants.
Solicitor General Marshall, Assistant Attorney General Turner, Robert B. Hummel, Robert W. Ginnane and Robert S. Burk for the United States et al.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.